Citation Nr: 9909983	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for cervical spine 
disability with right-sided weakness, currently rated as 40 
percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  A hearing was held before a hearing 
officer at the RO in April 1996, and the hearing officer's 
decision was entered in June 1996.  

In February 1998, the Board awarded an increased rating, to 
50 percent, for the veteran's service-connected PTSD, but 
denied entitlement to a yet higher evaluation; and denied an 
increased rating for the veteran's service-connected cervical 
spine disability.  Thereafter, the veteran filed an appeal 
with the United States Court of Veterans Appeals (Court).  In 
October 1998, in response to a September 1998 joint motion, 
the Board vacated the February 1998 Board decision to the 
extent it denied a rating in excess of 50 percent for PTSD as 
well as the denial of the increased rating issue relative to 
the veteran's service-connected cervical spine disability, 
and remanded the claim for further development and 
readjudication consistent with the joint motion.  [redacted].  

REMAND

As was noted in the joint remand and as otherwise reflected 
by the record, the veteran is currently in receipt of Social 
Security Administration (SSA) benefits based on disability.  
In view of the possible relevance (to each of the veteran's 
increased rating claims as well as his claim for a TDIU) of 
data relied on by SSA in awarding these benefits, further 
development to procure a copy of the record related to the 
same is specified below.

Further development pertaining to each of the veteran's 
increased rating claims, consistent with the above-addressed 
joint motion and to include pertinent examinations by VA 
(with opinion bearing on the veteran's TDIU claim, in 
accordance with Beaty v. Brown, 6 Vet. App. 532, 536 (1994)), 
is, in addition, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Kansas City, Missouri, 
who/which may possess clinical evidence, 
not currently of record, which he feels 
may be helpful to his claim relative to 
any issue on appeal.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.  In any event, the RO should 
take appropriate action to obtain copies 
of all records reflecting treatment 
rendered the veteran since June 1997 at 
the VA Medical Center in Kansas City, 
Missouri.

2.  The RO should contact the SSA for the 
purpose of obtaining a copy of the record 
of the proceeding in which the veteran 
was awarded SSA benefits based on 
disability.

3.  The RO should arrange for the veteran 
to undergo the following VA examinations:

(a.) A VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected PTSD.  Further, the 
examiner is specifically requested to 
assign a score representative of the 
veteran's service-connected PTSD-related 
Global Assessment of Functioning.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

(b.)  A VA examination by a board 
certified neurologist, if available, to 
determine the current severity of the 
veteran's service-connected cervical 
spine disability (i.e., post-traumatic 
cervical myelopathy with right-sided 
weakness).  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.

(c.)  A VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of the 
veteran's service-connected post-
traumatic cervical myelopathy with right-
sided weakness.  In addition, the VA 
orthopedist should determine whether the 
veteran's cervical spine (to include disc 
pathology) exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional cervical range-of-
motion loss due to any weakened movement, 
excess fatigability or incoordination; 
the examiner should also address whether 
pain in the cervical region could 
significantly limit related functional 
ability during flare-ups or when the 
veteran stands for long durations.  
Finally, the examiner should offer an 
opinion as to what extent the veteran's 
service-connected cervical spine 
disability impacts his ability to engage 
in more than marginal employment.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that the examiner be provided 
with a copy of this remand, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The rationale for all 
opinions expressed should be fully 
explained.  

4.  The RO should then review the 
report(s) pertaining to each VA 
examination performed in response to the 
previous numerical directive to ascertain 
whether each examination is in compliance 
with the Board's respective examination 
instructions.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) readjudicate the veteran's claim for 
an increased rating for PTSD; in 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him; (2) readjudicate the veteran's 
claim for an increased rating for 
cervical spine disability with 
consideration, if appropriate, of the 
provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998); and (3) 
readjudicate the veteran's claim for a 
TDIU.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals




